United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-2607
                                    ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Dennis J. Bennett, also known as      *
Jerry Dennis Andrews,                 * [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                              Submitted: September 7, 2006
                                 Filed: September 20, 2006
                                  ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      In this direct criminal appeal, Dennis J. Bennett challenges the district court’s1
denials of (1) his motion for reconsideration of his motion for a new trial, and (2) his
motion for a hearing on his claims of ineffective assistance of counsel.

      Upon review, we conclude that the district court did not abuse its discretion in
denying Bennett’s motion for reconsideration of his new-trial motion because the


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
court correctly determined that Bennett would not have been entitled to relief on his
new-trial motion, even if it had been timely filed, as it was based solely upon
ineffective-assistance claims which could more appropriately be addressed in a
proceeding under 28 U.S.C. § 2255.

       We further conclude that the district court did not abuse its discretion in
denying Bennett’s request for a hearing on his ineffective-assistance claims, because
Bennett was not prejudiced by the denial of a hearing. Cf. United States v. Holy Bear,
624 F.2d 853, 856 (8th Cir. 1980) (appellate court’s failure to address incompetency
of counsel on direct appeal does not prejudice defendant, who may raise constitutional
ineffective-assistance claim in § 2255 motion, and in such proceeding offer evidence
to supplement record).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-